Citation Nr: 1106745	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, as secondary to service-
connected residuals of depressed skull fracture, frontal bone 
with left orbital involvement and chronic headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980. 
This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating action of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Phoenix, Arizona. 

The Veteran requested a hearing before the Board and was 
scheduled for a hearing in November 2009, February 2010, and June 
2010.  However, he cancelled the hearings, and in a June 2010 VA 
Form 646, the Veteran's representative reported that the Veteran 
would like to proceed without a hearing.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2010).

Given the nature of the evidence, the Board has characterized the 
issue as noted on the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he suffers from depression and anxiety 
due to his service-connected residuals of depressed skull 
fracture, frontal bone with left orbital involvement and chronic 
headaches disability.  

Effective October 23, 2008, VA amended the Schedule for Rating 
Disabilities by revising the portion of the Schedule that 
addresses neurological conditions and convulsive disorders.  The 
effect of this action is to provide detailed and updated criteria 
for evaluating residuals of TBI.  These amendments revise 
38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective 
October 23, 2008.  The amendment applies to all applications for 
benefits received by VA on or after October 23, 2008, unless the 
Veteran requests review under the new criteria.  Schedule for 
Rating Disabilities; Evaluation of Residuals of Traumatic Brain 
Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) (to be 
codified at 38 C.F.R. pt. 4).  The old criteria will apply to 
applications, as here, received by VA before that date.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability aggravates a 
nonservice-connected disability.  38 C.F.R. § 3.310; Allen, 7 
Vet. App. at 439.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of secondary 
service connection may be made.  This had not been VA's practice, 
which suggests that the recent change amounts to a substantive 
change.  The present claim predates the regulatory change.  Given 
what appear to be substantive changes, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which version is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

The Veteran underwent a VA examination in December 2005 during 
which the examiner provided a diagnosis of depression.  The 
examiner reviewed the Veteran's claims file and offered an 
opinion with an extensive rationale regarding why the Veteran's 
depression is not caused by his service-connected residuals of 
depressed skull fracture disability; however, the examination is 
inadequate because the examiner did not address the issue of 
whether the Veteran's depression has been aggravated by his 
service-connected TBI disability.  Thus, a new medical opinion is 
necessary to decide this claim.  See Allen, 7, Vet. App. at 439.    

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Accordingly, a new medical opinion is 
necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an 
appropriate VA physician for a medical 
opinion to address the current nature and 
likely etiology of any currently diagnosed 
acquired psychiatric disorder, to include 
depression.  The claims folder should be 
made available to the examiner for 
review.  Based on a thorough review of the 
record, the physician should answer the 
following:  

Is it at least as likely as not that the 
Veteran's acquired psychiatric disorder, to 
include depression has been aggravated 
(worsened) by the service-connected depressed 
skull fracture, frontal bone with left 
orbital involvement and chronic headaches 
disability?  

A complete rationale should be provided for 
any opinion expressed.

2.  If, and only if, the physician cannot 
provide the requested opinion without an 
examination, then schedule the Veteran for an 
appropriate VA examination(s) to determine 
the current nature and likely etiology of any 
currently diagnosed acquired psychiatric 
disorder, to include depression.  The RO is 
requested to make reasonable efforts to 
schedule the Veteran for an examination, 
including addressing the Veteran's request 
for examination by a contract examiner in 
close proximity to his home as the Veteran 
and his representative have asserted that the 
Veteran cannot afford to travel to the 
closest VA facility.  

The examiner is requested to review the 
Veteran's claims file and conduct a thorough 
examination and provide a diagnosis for any 
pathology found.  The examiner should address 
the specific question listed in action 
paragraph one.  A complete rationale should 
be provided for any opinion expressed.

3.  When the development requested above has 
been completed, readjudicate the issue on 
appeal.  If the decision remains adverse, 
issue a supplemental statement of the case to 
the Veteran and his representative and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

